Exhibit 10.5


REGISTRATION RIGHTS AGREEMENT
 




 
This  Registration  Rights  Agreement  (this  “Agreement”)  is  made  and  entered  into
effective as  of  [insert], 201_, (the  “Effective Date”)  between DelMar
Pharmaceuticals, Inc., a Nevada corporation (the “Company”), and the
persons  who  have executed the signature page(s) hereto (each, a “Purchaser”
and collectively, the “Purchasers”).
 
RECITALS:


WHEREAS, the Company has entered into a Plan of Arrangement with Del Mar
Pharmaceuticals (BC) Ltd., a British Columbia corporation (“DelMar”), and two
wholly-owned subsidiaries of the Company, pursuant to which DelMar became a
wholly-owned subsidiary of the Company (the “Acquisition”);


WHEREAS, simultaneously with the Acquisition and to provide the capital required
by the Company for working capital and other purposes, the Company has offered
in compliance with Rule 506 of Regulation D of the Securities Act (as defined
herein), to investors in a private placement transaction (the “PPO”), units
(“Units”) of its securities, each Unit consisting of one share of Common Stock
(the “Investor Shares”) and a common stock purchase warrant (the
“Investor Warrants”) to purchase one share of Common Stock;


WHEREAS, the initial closing of the PPO and the closing of the Acquisition have
taken place on the Effective Date; and


WHEREAS, in connection with the Acquisition and the PPO, the Company agrees to
provide certain registration rights related to the Investor Shares and the
shares of Common Stock issuable upon exercise of the Investor Warrants, on the
terms set forth herein;


NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth herein, the parties mutually
agree as follows:


1.          Certain Definitions.  As used in this Agreement, the following terms
shall have the following respective meanings:


“Approved Market” means the Over-the-Counter Bulletin Board, the OTC Markets,
the
 
Nasdaq Stock Market, the New York Stock Exchange or the NYSE MKT.
 
“Blackout Period” means, with respect to a registration, a period, in each case
commencing on the day immediately after the Company notifies the Purchasers that
they are required, because of the occurrence of an event of the kind described
in Section 4(f) hereof, to suspend offers and sales of Registrable Securities
during which the Company, in the good faith judgment of its Board of Directors,
determines (because of the existence of, or in anticipation of, any acquisition,
financing activity, or other transaction involving the Company, or the
unavailability for reasons beyond the Company’s control of any required
financial statements, disclosure of information which is in its best interest
not to publicly disclose, or any other event or condition of similar
significance to the Company) that the registration and distribution of the
Registrable Securities to be covered by such Registration Statement, if any,
would be seriously detrimental to the Company and its stockholders and ending on
the earlier of (1) the date upon which the material non-public information
commencing the Blackout Period is disclosed to the public or ceases to be
material and (2) such time as the Company notifies the selling Holders that the
Company will no longer delay such filing of the Registration Statement,
recommence taking steps to make such Registration Statement effective, or allow
sales pursuant to such Registration Statement to resume.
 
 
1

--------------------------------------------------------------------------------

 
 
“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the Commission is required or authorized to close.


“Commission” means the U. S. Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.


“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any and all shares of capital stock or other equity securities of:
(i) the Company which are added to or exchanged or substituted for the Common
Stock by reason of the declaration of any
stock  dividend  or  stock  split,  the  issuance  of  any  distribution  or  the  reclassification,
readjustment, recapitalization or other such modification of the capital
structure of the Company; and (ii) any other corporation, now or hereafter
organized under the laws of any state or other
governmental  authority,  with  which  the  Company  is  merged,  which  results  from  any
consolidation or reorganization to which the Company is a party, or to which is
sold all or substantially all of the shares or assets of the Company, if
immediately after such merger, consolidation, reorganization or sale, the
Company or the stockholders of the Company own equity securities having in the
aggregate more than 50% of the total voting power of such other corporation.


“Effective Date” has the meaning given it in the preamble to this Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
 “Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership or limited liability
company all of the equity interests of which are owned by those above described
individuals, trusts or organizations and (b) with respect to any trust, the
owners of the beneficial interests of such trust.


“Holder” means each Purchaser or any of such Purchaser’s respective successors
and Permitted Assignees who acquire rights in accordance with this Agreement
with respect to any Registrable Securities directly or indirectly from a
Purchaser or from any Permitted Assignee.


“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.


“Investor Shares” has the meaning given it in the recitals of this Agreement.
“Investor Warrants” has the meaning given it in the recitals of this Agreement.
 
“Majority Holders” means at any time Holders representing a majority of the
Investor Shares and the Investor Warrants.


“Permitted Assignee” means (a) with respect to a partnership, its partners or
former partners in accordance with their partnership interests, (b) with respect
to a corporation, its stockholders in accordance with their interest in the
corporation, (c) with respect to a limited liability company, its members or
former members in accordance with their interest in the limited liability
company, (d) with respect to an individual party, any Family Member of such
party, (e) an entity that is controlled by, controls, or is under common control
with a transferor, or (f) a party to this Agreement.
 
The terms “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.


 
2

--------------------------------------------------------------------------------

 
 
“Registrable Securities” means the Investor Shares and the Registrable Warrant
Shares but excluding (i) any Registrable Securities that have been publicly sold
without registration under the Securities Act either pursuant to Rule 144 of the
Securities Act or otherwise, or that are eligible to be sold without restriction
under Rule 144 of the Securities Act; or (ii) any Registrable Securities sold by
a person in a transaction pursuant to a registration statement filed under the
Securities Act.


“Registrable Warrant Shares” means the shares of Common Stock issued or issuable
to each Purchaser upon exercise of the Investor Warrants.
 
  “Registration Default Date” means the date that is 180 days after the
Registration Filing Date.


“Registration Default Period” means the period following the Registration Filing
Date or the Registration Default Date, as applicable, during which any
Registration Event occurs and is continuing.


“Registration Event” means the occurrence of any of the following events:
 
(a)        the Company fails to file with the Commission the Registration
Statement on or before the Registration Filing Date;


(b)        the Registration Statement is not declared effective by the
Commission on or before the Registration Default Date;


(c)    after the SEC Effective Date, sales cannot be made pursuant to the
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company’s failure to update the Registration Statement)
except as excused pursuant to Section 3(e); or


(d)        the Common Stock generally or the Registrable Securities specifically
are not listed or included for quotation on an Approved Market, or trading of
the Common Stock is suspended or halted on the Approved Market, which at the
time constitutes the principal market for the Common Stock, for more than two
full, consecutive Trading Days; provided, however, a Registration Event shall
not be deemed to occur if all or substantially all trading in equity securities
(including the Common Stock) is suspended or halted on the Approved Market for
any length of time.


“Registration Filing Date” means the date that is 90 days after the date the PPO
is completed or otherwise terminated.


“Registration Statement” means the registration statement that the Company is
required to file pursuant to this Agreement to register the Registrable
Securities.


“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.


“SEC Effective Date” means the date the Registration Statement is declared
effective by the Commission.


“Trading Day” means (a) if the Common Stock is listed or quoted on an Approved
Market, then any day during which securities are generally eligible for trading
on the Approved Market, or (b) if the Common Stock is not then listed or quoted
and traded on an Approved Market, then any business day.


 
3

--------------------------------------------------------------------------------

 
 
2.           Registration.
 
(a)        Registration on Form S-1.  Not later than the Registration Filing
Date, the Company shall file with the Commission a Registration Statement on
Form S-1, or other applicable form, relating to the resale by the Holders of all
of the Registrable Securities, and the Company shall use its commercially
reasonably efforts to cause such Registration Statement to be declared effective
prior to the Registration Default Date. For the avoidance of doubt, the
Registration Statement may include such other securities as determined by the
Company.


(b)        Occurrence of Registration Event.  If a Registration Event occurs,
then the Company will make payments to each Holder of Registrable Securities (a
“Qualified Purchaser”), as liquidated damages for the amount of damages to the
Qualified Purchaser by reason thereof, at a rate equal to 1.0% of the purchase
price per Unit paid by such Holder in the PPO for the Registrable Securities
then held by each Qualified Purchaser for each full period of 30 days of the
Registration Default Period (which shall be pro rated for any period less than
30 days); provided, however, if a Registration Event occurs (or is continuing)
on a date more than one-year after the Company filed a Current Report on Form
8-K relating to the Acquisition and the PPO and providing Form 10 information
with respect thereto, liquidated damages shall be paid only with respect to that
portion of the Qualified Purchaser’s Registrable Securities that cannot then be
immediately resold in reliance on Rule 144.   Notwithstanding the foregoing, the
maximum amount of liquidated damages that the Company will be required to pay to
any pursuant to this Section 2(b) shall be an amount equal to 6% of the net
proceeds received by the Company from the PPO, and the effect of this limitation
on the aggregate liquidated damages will be applied pro rata among the Qualified
Purchasers. Each such payment shall be due and payable within five days after
the end of each full 30-day period of the Registration Default Period until the
termination of the Registration Default Period and within five days after such
termination.  Such payments shall constitute the Qualified Purchaser’s exclusive
remedy for such events.  If the Company fails to pay any partial liquidated
damages or refund pursuant to this Section in full within seven days after the
date payable, the Company will pay interest thereon at a rate of 8% per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holder, accruing daily from the date such partial liquidated damages are
due until such amounts, plus all such interest thereon, are paid in full.  The
Registration Default Period shall terminate upon (i) the filing of the
Registration Statement in the case of clause (a) of the definition of
Registration Event, (ii) the SEC Effective Date in the case of clause (b) of the
definition of Registration Event, (iii) the ability of the Qualified Purchaser
to effect sales pursuant to the Registration Statement in the case of clause (c)
of the definition of Registration Event, and (iv) the listing or inclusion
and/or trading of the Common Stock on an Approved Market, as the case may be, in
the case of clause (d) of the definition of Registration Event.  The amounts
payable as liquidated damages pursuant to this Section 2(b) shall be payable in
lawful money of the United States.


(c)        Notwithstanding  the   provisions  of   Section  2(b)   above,  (a)   if   the
Commission does not declare the Registration Statement effective on or before
the Registration Default Date, or (b) if the Commission allows the Registration
Statement to be declared effective at any time before or after the Registration
Default Date, subject to the withdrawal of certain Registrable Securities from
the Registration Statement, and the reason for (a) or (b) is the Commission’s
determination that (x) the offering of any of the Registrable Securities
constitutes a primary offering of securities by the Company, (y) Rule 415 may
not be relied upon for the registration of the resale of any or all of the
Registrable Securities, and/or (z) a Holder of any Registrable Securities must
be named as an underwriter, the Holders understand and agree that in the case of
(b) the Company may reduce, on a pro rata basis, the total number of Registrable
Securities to be registered on behalf of each such Holder, and, in the case of
(a) or (b), that a Holder shall not be entitled to any liquidated damages with
respect to the Registrable Securities not registered for the reason set forth in
(a), or so reduced on a pro rata basis as set forth in (b). In any such pro rata
reduction, the number of Registrable Securities to be registered on such
Registration Statement will first be reduced by the Registrable Securities
represented by the Registrable Warrant Shares (applied, in the case that some
Registrable Warrant Shares may be registered,  to  the  Holders  on  a  pro
 rata  basis  based  on  the  total  number  of  unregistered Registrable
Warrant Shares held by such Holders on a fully diluted basis), and second by
Registrable Securities represented by Investor Shares (applied, in the case that
some Investor Shares may be registered, to the Holders on a pro rata basis based
on the total number of unregistered Investor Shares held by such Holders). Any
Registrable Securities not included in the Initial Registration Statement shall
be included in a subsequent Registration Statement the Company will file no
later than six months after the prior Registration Statement (or such other
period as permitted under the Securities Act and applicable Commission rules and
regulations). The Holders acknowledge and agree the provisions of this paragraph
may apply to more than one Registration Statement.


3.          Registration Procedures for Registrable Securities.  The Company
will keep each Holder reasonably advised as to the filing and effectiveness of
the Registration Statement. At its expense with respect to the Registration
Statement, the Company will:


(a)       prepare and file with the Commission with respect to the Registrable
Securities, a Registration Statement on Form S-1, or any other form for which
the Company then qualifies or which counsel for the Company shall deem
appropriate and which form shall be available for the sale of the Registrable
Securities in accordance with the intended methods of distribution thereof, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and shall remain effective until the Investor Warrants are no
longer outstanding or for such shorter period ending on the earlier to occur of
(i) the date as of which all of the Holders as selling stockholders thereunder
may sell all of the Registrable Securities registered for resale thereon without
restriction pursuant to Rule 144 (or any successor rule thereto) promulgated
under the Securities Act or (ii) the date when all of the Registrable Securities
registered thereunder have been sold (the “Effectiveness Period”).  Thereafter,
the Company shall be entitled to withdraw such Registration Statement and the
Investors shall have no further right to offer or sell any of the Registrable
Securities registered for resale thereon pursuant to the respective Registration
Statement (or any prospectus relating thereto);


(b)       if the Registration Statement is subject to review by the Commission,
promptly respond to all comments and diligently pursue resolution of any
comments to the satisfaction of the Commission;


(c)        prepare and file with the Commission such amendments and supplements
to  such  Registration  Statement  as  may  be  necessary  to  keep  such  Registration  Statement
effective during the Effectiveness Period;


 
4

--------------------------------------------------------------------------------

 
 
(d)        furnish, without charge, to each Holder of Registrable Securities
covered by such Registration Statement (i) a reasonable number of copies of such
Registration Statement (including any Attachments thereto other than Attachments
incorporated by reference), each amendment and supplement thereto as such Holder
may reasonably request, (ii) such number of copies of the prospectus included in
such Registration Statement (including each preliminary prospectus and any other
prospectus filed under Rule 424 of the Securities Act) as such Holders may
reasonably request, in conformity with the requirements of the Securities Act,
and (iii) such other documents as such Holder may require to consummate the
disposition of the Registrable Securities owned by such Holder, but only during
the Effectiveness Period;


(e)        use  its  commercially  reasonable  efforts  to  register  or  qualify  such
registration under such other applicable securities laws of such jurisdictions
as any Holder of Registrable Securities covered by such Registration Statement
reasonably requests and as may be necessary for the marketability of the
Registrable Securities (such request to be made by the time the applicable
Registration Statement is deemed effective by the Commission) and do any and all
other acts and things necessary to enable such Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Holder; provided, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph, (ii) subject itself to taxation in
any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction.
 
(f)         notify each Holder of Registrable Securities, the disposition
of  which requires delivery of a prospectus relating thereto under the
Securities Act, of the happening of any event (as promptly as practicable after
becoming aware of such event), which comes to the Company’s attention, that will
after the occurrence of such event cause the prospectus included in such
Registration Statement, if not amended or supplemented, to contain an untrue
statement of a material fact or an omission to state a material fact required to
be stated therein or necessary to  make the  statements therein not  misleading
and  the  Company shall  promptly thereafter prepare and furnish to such Holder
a supplement or amendment to such prospectus (or prepare and file appropriate
reports under the Exchange Act) so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
unless suspension of the use of such prospectus otherwise is authorized herein
or in the event of a Blackout Period, in which case no supplement or amendment
need be furnished (or Exchange Act filing made) until the termination of such
suspension or Blackout Period;


(g)       comply, and continue to comply during the Effectiveness Period, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the Commission with respect to the
disposition of all securities covered by such Registration Statement;


(h)        as promptly as practicable after becoming aware of such event, notify
each Holder of Registrable Securities being offered or sold pursuant to the
Registration Statement of the issuance by the Commission of any stop order or
other suspension of effectiveness of the Registration Statement;


(i)         use  its  commercially  reasonable  efforts  to  cause  all  the  Registrable
Securities covered by the Registration Statement to be quoted on the OTC
Bulletin Board or such other Approved Market on which securities of the same
class or series issued by the Company are then listed or traded;


(j)         provide a transfer agent and registrar, which may be a single
entity, for the shares of Common Stock at all times;


(k)        If requested by the Holders, cooperate with the Holders to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request;


 
5

--------------------------------------------------------------------------------

 
 
(l)         during the Effectiveness Period, refrain from bidding for or
purchasing any Common Stock or any right to purchase Common Stock or attempting
to induce any person to purchase any such security or right if such bid,
purchase or attempt would in any way limit the right of the Holders to sell
Registrable Securities by reason of the limitations set forth in Regulation M of
the Exchange Act; and
 
(m)       take all other reasonable actions necessary to expedite and facilitate
the disposition by the Holders of the Registrable Securities pursuant to the
Registration Statement.


4.          Suspension of Offers and Sales.   Each Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 3(f) hereof or of the commencement of a Blackout Period,
such Holder shall discontinue the disposition of Registrable Securities included
in the Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f) hereof or notice
of the end of the Blackout Period, and, if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense) all copies
(including, without limitation, any and all drafts), other than permanent file
copies, then in such Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.


5.          Registration Expenses.  The Company shall pay all expenses in
connection with any registration obligation provided herein, including, without
limitation, all registration, filing, stock exchange fees, printing expenses,
all fees and expenses of complying with applicable
securities  laws,  and  the  fees  and  disbursements  of  counsel  for  the  Company  and  of  its
independent accountants; provided, that, in any registration, each party shall
pay for its own underwriting discounts and commissions and transfer taxes.
Except as provided in this Section and Section 8, the Company shall not be
responsible for the expenses of any attorney or other advisor employed by a
Holder.


6.          Assignment of Rights.  No Holder may assign its rights under this
Agreement to any party without the prior written consent of the Company;
provided, however, that any Holder may assign its rights under this Agreement
without such consent to a Permitted Assignee as long as (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) such Holder notifies the Company in writing of such transfer
or assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities with respect to which such rights are
being transferred or assigned.


7.          Information by Holder.   A Holder with Registrable Securities
included in any registration shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as shall be required in order to comply with
any applicable law or regulation in connection with the registration of such
Holder’s Registrable Securities or any qualification or compliance with respect
to such Holder’s Registrable Securities and referred to in this Agreement.  A
form of Selling Stockholder Questionnaire is attached as Attachment A hereto for
such purposes.


8.           Indemnification.


(a)        In the event of the offer and sale of Registrable Securities under
the Securities Act, the Company shall, and hereby does, indemnify and hold
harmless, to the fullest extent permitted by law, each Holder, its directors,
officers, partners, each other person who participates as an underwriter in the
offering or sale of such securities, and each other person, if any, who controls
or is under common control with such Holder or any such underwriter within
the  meaning  of  Section  15  of  the  Securities  Act,  against  any  losses,  claims,  damages  or
liabilities, joint or several, and expenses to which the Holder or any such
director, officer, partner or underwriter or controlling person may become
subject under the Securities Act, the Exchange Act, or any other federal or
state law, insofar as such losses, claims, damages, liabilities or expenses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement of any material fact
contained in any registration statement prepared and filed by the Company under
which Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission to state
therein a material fact required to be stated or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, or any violation or alleged violation of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with this Agreement; and the Company shall reimburse the Holder, and
each such director,
officer,  partner,  underwriter  and  controlling  person  for  any  legal  or  any  other  expenses
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, damage, liability, action or proceeding;
provided, that such indemnity agreement found in this Section 8(a) shall in no
event exceed the net proceeds from the PPO, as applicable, received by the
Company; and provided further, that the Company shall not be liable in any such
case (i) to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon an
untrue statement in or omission from such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by the Holder specifically for use in the preparation thereof or
(ii) if the person asserting any such loss, claim, damage, liability (or action
or proceeding in respect thereof) who purchased the Registrable Securities that
are the subject thereof did not receive a copy of an amended preliminary
prospectus or the final prospectus (or the final prospectus as amended or
supplemented) at or prior to the written confirmation of the sale of such
Registrable Securities to such person because of the failure of such Holder or
underwriter to so provide such amended preliminary or final prospectus and the
untrue statement or omission of a material fact made in such preliminary
prospectus was corrected in the amended preliminary or final prospectus (or the
final prospectus as amended or supplemented). Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Holders, or any such director, officer, partner, underwriter or controlling
person and shall survive the transfer of such shares by the Holder.


 
6

--------------------------------------------------------------------------------

 
 
(b)       As a condition to including Registrable Securities in any registration
statement filed pursuant to this Agreement, each Holder agrees to be bound by
the terms of this Section 8 and to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers, and each other
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which the Company or any such director or officer or controlling
person may become subject under the Securities Act, the Exchange Act, or any
other federal or state law, to the extent arising out of or based solely upon:
(x) such Holder’s failure to comply with the prospectus delivery requirements of
the Securities Act or (y) any untrue or alleged untrue statement of a material
fact contained in any registration statement, any prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
the registration statement or such prospectus or (ii) to the extent that (1)
such untrue statements or omissions are based solely upon information regarding
such Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such prospectus or such form of prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 3(f) hereof, the use by such Holder of an
outdated or defective prospectus after the Company has notified such Holder in
writing that the prospectus is outdated or defective and prior to the receipt by
such Holder of the advice contemplated in Section 3(f).  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.


(c)      Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in this
Section (including any governmental action), such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of such action;
provided, that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under this
Section, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice.  In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified  party  for  any  legal  or  other  expenses  subsequently  incurred  by  the  latter  in
connection with the defense thereof, unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties arises in respect of such claim after the assumption of the
defenses thereof or the indemnifying party fails to defend such claim in a
diligent manner, other than reasonable costs of investigation.  Neither an
indemnified nor an indemnifying party shall be liable for any settlement of any
action or proceeding effected without its consent.  No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement, which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect of such claim or
litigation.  Notwithstanding anything to the contrary set forth herein, and
without limiting any of the rights set forth above, in any event any party shall
have the right to retain, at its own expense, counsel with respect to the
defense of a claim.
 
(d)        If an indemnifying party does or is not permitted to assume the
defense of an action pursuant to Sections 9(c) or in the case of the expense
reimbursement obligation set forth in Sections 8(a) and (b), the indemnification
required by Sections 8(a) and 8(b) shall be made by periodic payments of the
amount thereof during the course of the investigation or defense, as and when
bills received or expenses, losses, damages, or liabilities are incurred.


(e)        If the indemnification provided for in Section 8(a) or 8(b) is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
herein, the indemnifying party, in lieu of indemnifying such  indemnified party
hereunder, shall (i)  contribute to  the  amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
as is appropriate to reflect the proportionate relative fault of the
indemnifying party on the one hand and the indemnified party on the other
(determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission relates to information supplied
by the indemnifying party or the indemnified party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission), or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law or provides a lesser sum to the
indemnified party than the amount hereinafter calculated, not only the
proportionate relative fault of the indemnifying party and the indemnified
party, but also the relative benefits received by the indemnifying party on the
one hand and the indemnified party on the other, as well as any other relevant
equitable considerations. No indemnified party guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any indemnifying party who was not guilty
of such fraudulent misrepresentation.
 
 
 
7

--------------------------------------------------------------------------------

 

 
(f)         Other Indemnification.   Indemnification similar to that specified
in this Section (with appropriate modifications) shall be given by the Company
and each Holder of Registrable Securities with respect to any required
registration or other qualification of securities under any federal or state law
or regulation or governmental authority other than the Securities Act.


9.           Rule 144.  With a view to making available to the Holders the
benefits of Rule
144 and any other rule or regulation of the Commission that may at any time
permit the Holders to sell the Registrable Securities to the public without
registration, the Company agrees, until the earlier of such time as the Investor
Warrants are no longer outstanding or the Holders no longer own any Registrable
Securities: (i) to make and keep public information available as those terms are
understood in Rule 144, (ii) to file with the Commission in a timely manner all
reports and other documents required to be filed by an issuer of securities
registered under the Securities Act or the Exchange Act pursuant to Rule 144,
(iii) to furnish in writing upon such Holder’s request a written statement by
the Company that it has complied with the reporting requirements of Rule 144 and
of the Securities Act and the Exchange Act, and to furnish to such Holder a copy
of the most recent annual or quarterly report of the Company, and such other
reports and documents so filed by the Company as may be reasonably requested in
availing such
Holder  of  any  rule  or  regulation  of  the  Commission  permitting  the  selling  of  any  such
Registrable   Securities   without   registration   and   (iv)
to  undertake   any   additional   actions commercially reasonably necessary to
maintain the availability of the use of Rule 144.


10.        Independent Nature of Each Purchaser’s Obligations and Rights.  The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and each Purchaser shall not be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein and no action taken by
any Purchaser pursuant hereto, shall be deemed to constitute such Purchasers as
a partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.


11.           Miscellaneous.


(a)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the United States of America and the State of New
York, both substantive and remedial, without regard to New York conflicts of law
principles. Any judicial proceeding brought against either of the parties to
this Agreement or any dispute arising out of this Agreement or any matter
related hereto shall be brought in the courts of the State of New York, New York
County, or in the United States District Court for the Southern District of New
York and, by its execution and delivery of this Agreement, each party to this
Agreement accepts the jurisdiction of such courts. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
parties to this Agreement.


(b)        Remedies. Subject to Section 2(b) of this Agreement, in the event of
a breach by the Company or by a Holder of any of their respective obligations
under this Agreement, each Holder or the Company, as the case may be, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, shall be entitled to specific
performance of its rights under this Agreement.  Subject to Section 2(b) of this
Agreement, the Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.


 
(c)        Successors  and  Assigns.     Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, Permitted Assignees, executors and administrators of the parties
hereto.


(d)        No Inconsistent Agreements. The Company has not entered, as of the
date hereof, and shall not enter, on or after the date of this Agreement, into
any agreement with respect to its securities that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.
 
 
 
8

--------------------------------------------------------------------------------

 

 
(e)       Entire Agreement.   This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.


(f)         Notices, etc. All notices or other communications which are required
or permitted under this Agreement shall be in writing and sufficient if
delivered by hand, by facsimile transmission, by registered or certified mail,
postage pre-paid, by electronic mail, or by courier or overnight carrier, to the
persons at the addresses set forth below (or at such other address as may be
provided hereunder), and shall be deemed to have been delivered as of the date
so delivered:


If to the Company to:
 


DelMar Pharmaceuticals, Inc.
Suite 720-999 West Broadway
Vancouver, BC V5Z 1K5, Canada
Attention: Jeffrey Bacha, Chief Executive Officer
Email: jbacha@delmarpharma.com
with copy to:
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Gregory Sichenzia, Esq. Facsimile: (212) 930-9725
 


If to the Purchasers:
 
To each Purchaser at the address set forth on the signature page hereto
 
or at such other address as any party shall have furnished to the other parties
in writing.


(g)        Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement, shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of any similar breach or default
thereunder occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement, or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, or by law or otherwise afforded to any holder, shall be cumulative
and not alternative.


(h)        Counterparts.    This
Agreement  may  be  executed  in  any  number  of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.  In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.


(i)         Severability. In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.


(j)         Amendments. The provisions of this Agreement may be amended at any
time and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and the Majority Holders. The Purchasers acknowledge that by the
operation of this Section, the Majority Holders may have the right and power to
diminish or eliminate all rights of the Purchasers under this Agreement.


 






[SIGNATURE PAGES FOLLOW]


 
 
9

--------------------------------------------------------------------------------

 
 
  
This Registration Rights Agreement is hereby executed as of the date first above
written.
 

  DELMAR  PHARMACEUTICALS, INC.          
 
By:
        Jeffrey Bacha       Chief Executive Officer           

 


 
THE PURCHASER’S SIGNATURE TO THE SUBSCRIPTION AGREEMENT DATED OF EVEN DATE
HEREWITH SHALL CONSTITUTE THE PURCHASER’S SIGNATURE TO THIS REGISTRATION RIGHTS
AGREEMENT.



 
 
10

--------------------------------------------------------------------------------

 
 
ATTACHMENT A
 
DELMAR PHARMACEUTICALS, INC.
 
SELLING STOCKHOLDERS’ QUESTIONNAIRE
 
The following information is requested from you in connection with the
preparation and filing by DelMar Pharmaceuticals, Inc. (the “Company”) of a
Registration Statement on Form S-1 or other appropriate form (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) covering the
sale of shares of the Company’s common stock, including shares of common stock
underlying Warrants (the “Registrable Securities”) by certain stockholders of
the Company.
 
We would appreciate your answering all of the questions included in this
questionnaire, even though your answers may be in the negative, so that the
Company will have a record of your responses for use in connection with the
preparation of the Registration Statement.  It is requested  that  you  give
 careful  attention  to  each  question  and  that  you  complete  this
questionnaire personally.
 
In order to assist you in completing this questionnaire, certain terms used
herein are defined in the appendix which is attached to this
questionnaire.  Each of such defined terms has been bolded and italicized for
identification.  The term “person,” as used in this questionnaire, means any
natural person, company, government or political subdivision, agency or
instrumentality of a government.
 
After you have completed the following questionnaire, please send the completed
questionnaire by facsimile, (212) 930-9725, e-mail, jcahlon@srff.com, or
overnight courier as soon as possible to the attention of Jeff Cahlon, Esq. at
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY
10006.
 
*********************
 
GENERAL INFORMATION


1.         Please provide your full name and address or the full name and
address of the entity on whose behalf you are completing this
questionnaire.  The address may be a business, mailing or residence address.
 
Name:___________________________________________________________________________________________________________________________________________________________                                                                                                                                           
Address: ________________________________________________________________________________________________________________________________________________________                                                                                                                                          
 
2.           Name the Control Person of your
organization: _____________________________________________________________________________________                                                                                                                               
 
3.           (a) Are you a broker-dealer registered pursuant to Section 15 of
the Exchange Act?
_________________________________________________________________________________________
 

 …  Yes.        …  No.              

 
         
 
 
11

--------------------------------------------------------------------------------

 
 
(b) If your response to Item 3(a) above is no, are you an "affiliate" of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?
 

…  Yes.       …  No.      

 
For the purposes of this Item 3(b), an "affiliate" of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.
 
(c) Full legal name of person through which you hold the Registrable
Securities—(i.e. name of your broker, if applicable, through which your
Registered Securities are held):
 

 Name of broker:           Contact person:          Telephone No.:         

 
SECURITIES HOLDINGS

Please fill in all blanks in the following questions related to your
beneficial ownership of the Company’s common stock.  Generally, the term
“beneficial ownership” refers to any direct or indirect interest in the
securities which entitles you to any of the rights or benefits of ownership,
even though you may not be the holder of record of the securities.  For example,
securities held in “street name” over which you exercise voting or investment
power would be considered beneficially owned by you.  Other examples of indirect
ownership include ownership by a partnership in which you are a partner or by an
estate or trust of which you or any member of your immediate family is a
beneficiary.  Ownership of securities held in the names of your spouse, minor
children or other relatives who live in the same household may be attributed to
you.
 
If you have any reason to believe that any interest in securities of the Company
which you may have, however remote, is a beneficial interest, please describe
such interest.  For purposes of responding to this questionnaire, it is
preferable to err on the side of inclusion rather
than  exclusion.    Where  the  SEC’s  interpretation  of  beneficial  ownership
 would  require disclosure of your interest or possible interest in certain
securities of the Company, and you believe that you do not actually possess the
attributes of beneficial ownership, an appropriate response is to disclose the
interest and at the same time disclaim beneficial ownership of the securities.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
Please indicate the amount of common stock of the Company or any of its
subsidiaries which you beneficially owned as of the date hereof.
 
For each holding:
 
 
•
State the nature of the holding (i.e., held in your own name, jointly, as a
trustee or beneficiary of a trust, as a custodian, as an executor, in
discretionary accounts, by your spouse or minor children, by a partnership of
which you are a partner, etc.), and

 
 
•
State whether you are the beneficial owner by reason of (i) sole voting power,
(ii) shared voting power, (iii) sole investment power, (iv) shared investment
power, (v) the right to acquire stock within 60 days of the end of the calendar
year, and/or (vi) the right to acquire stock with the purpose of changing or
influencing control.

 
 
•
Indicate in the Remarks column whether you have sole or shared voting or
investment power with respect to any such securities, and in what capacity
(i.e., individual, general partner, trustee) you have such power or powers.

 
 
•
If you wish to disclaim beneficial ownership of any shares listed, so indicate
by writing the word “Disclaim” in the Remarks column below; you understand that
such shares will be shown separately from your beneficial holdings and an
appropriate disclaimer set forth.

 
 
•
If any of the shares listed are subject to any claim, encumbrance, pledge or
lien, so indicate in the Remarks column.

 
1.           Your Interest in the Registrable Securities.
 
(a)           State the number of such Registrable Securities beneficially owned
by you.
 
(b)           Other than as set forth in your response to Item 1(a) above, do
you beneficially own any other securities of the Company?
 

…  Yes.        …  No.      

 
(c)           If your answer to Item 1(b) above is yes, state the type, the
aggregate amount and CUSIP No. (if applicable) of such other securities of the
Company beneficially owned by you:
 

 Type:          Aggregate amount:          CUSIP No.:        

 
(d)       Did you acquire the securities listed in Item 1(a) above in the
ordinary course of business?
 

…  Yes.       …  No.      

 
(e)       At the time of your purchase of the securities listed in Item 1(a)
above, did you have any agreements or understandings, directly or indirectly,
with any person to distribute the securities?
 

…  Yes.       …  No.      

 
(f)        If your response to Item 1(e) above is yes, please describe such
agreements or understandings:
 

                       

 
2.           Nature of Your Beneficial Ownership.
 
(a)           Does someone other than yourself have Control over the securities
listed in Item
1(a) above?
 

…  Yes.       …  No.      

 
(b)       If your response to Item 2(a) above is yes, name your controlling
shareholder(s) or other person who has the ability to exercise control over you
(the "Controlling Entity"). If the Controlling Entity is not a natural person
and is not a publicly held entity, name each shareholder
 
 
 
13

--------------------------------------------------------------------------------

 

 
 
of such Controlling Entity. If any of these named shareholders are not natural
persons or publicly held entities, please provide the same information. This
process should be repeated until you reach natural persons or a publicly held
entity.
 


 
(A)(i)
Full legal name of Controlling Entity(ies) or natural person(s) with who have
sole or shared voting or dispositive power over the Registrable Securities:

 
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
 
 

   Address:                        Telephone:                        Fax:      
                         
Name of shareholder:;
                                   

 
(B)(i)            Full legal name of Controlling Entity(ies):
 
Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):
 

   Address:                        Telephone:                        Fax:      
                         
Name of shareholder:;
                                   

 
 
If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the following questions.
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
3.           5% Stockholders
 
To the best of my knowledge, all persons (including myself and my associates and
including corporations, partnerships, trusts, associations and other such
groups) who beneficially own more than 5% of any class of the Company’s stock
are described below:
 


 
Name of Beneficial Owner
 
Class of Shares Beneficially Owned
  Holder of Voting or Investment Power                    

 
4.           No Adverse Interest
 
All  interests  I  or  my  associates
 have  or  will  have  that  are  adverse  to  the  Company interests in any
pending or contemplated legal proceeding or government investigation to which
the Company is or will be a party (or to which its property may be subject) are
described below:


 
 
 
 
15